Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
This action is in reply to the response filed on 01 August 2022.
Claims 1 and 4-22 have been examined.
Reasons for Overcoming the Art of Record
The following is examiner's statement of reasons for overcoming the art of record: The allowed claims include a combination of limitations that result in a very specific set of steps that were not obvious in view of the art of record. At a high level the invention manages an advertising campaign through the use of a set of personalized codes associated with advertisements, advertisement templates, a first time for sending a first set of ads, sending a second set of ads according to a set of conditions, triggering deductions in response to the sending advertisements, determining a second set of users that is a subset of the first set of users that has used their personalized codes, sending one of two communications depending on when each user of the first set utilized their personalized code, determining that a personalized code of the first set has been used by a user other than the one of the first set of users associated with the personalized code, and triggering an additional deduction responsive to sending the second communication. The art of record discloses managing an advertisement campaign across multiple communications in series, using templates to personalize advertisements, and using a personalized URLs for each customer.
However, the claims offer an extremely high level of detail and specific limitations which are not found in a typical advertisement campaign management system. These limitations include, using an advertising template, determining a subset of users based upon determination of a time period during which users of the first set of users utilized their personalized codes, sending a second or third communication to the second set or first set of users, respectively, based on the time period, triggering deductions based on sending of communications, and tracking the usage of personalized codes to determine a time period of usage relative to the first time in a schedule. Thus, the high level of detail in combination with specific functions renders the claims allowable over the art of record.
Regarding 35 U.S.C. § 101:
The claims include the abstract concepts of establishing a message sending schedule for sending messages with personalized codes to users in sets depending upon the first set of users' interaction with the first set of messages, exemplified by claim 1. The claims fall under Methods of Organizing Human Activity, such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations). This is a solution to a business arrangement between an advertiser and an advertisement campaign manager of when to delivery first advertisements and subsequent advertisement messages to users.
Under Step 2A Prong 2 the claims include a combination of elements that offers the additional elements of an advertisement template, a schedule for sending a plurality of communications, deductions for sending advertisement messages according to the schedule and logic, creating personalized codes for each intended recipient, tracking the usage of the personalized codes, and determining to send a subsequent message based on the tracking. The ordered combination of these additional elements offer more than merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The ordered combination of steps comprises applying or using the judicial exception with a combination of additional elements and functions, which amounts to more than generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e)). 
Consideration of whether the combination of additional elements and functions is well-understood, routine, and conventional was not reached for the reasons set forth in Step 2A Prong 2.
Prior Art of Record:
Brown et al. (Pub. #: US 2015/0310481 A1): Brown teaches managing an advertising campaign across multiple marketing channels according to instructions input into the system by advertisers. Specifically, Brown teaches a "drip" campaign that paces the presentation of advertisements over a period of time. However, Brown does not disclose sending personalized codes for a first and second set of users with the second set representing a subset of the first set of personalized codes. Brown also does not disclose personalized advertisements created using a template.
Patwa et al. (Pub. #: US 2011/0313846 A1): Patwa teaches an advertisement system that presents personalized advertisements to users based on advertisement templates that fills in personal information based on user-specific information. However, Patwa does not disclose the multiple marketing channels of Brown and does not disclose sending personalized codes for a first and second set of users with the second set representing a subset of the first set of personalized codes.
Blair Fish (Pub. #: US 2009/0271259 A1): Fish teaches an advertisement system that includes a technique of advertising campaign tracking using personalized URLs that includes a user's identification as known to an advertising campaign. However, Fish does not disclose the multiple marketing channels of Brown and does not disclose sending personalized codes for a first and second set of users with the second set representing a subset of the first set of personalized codes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.S/             Examiner, Art Unit 3688                                                                                                                                                                                           
/KAMBIZ ABDI/             Supervisory Patent Examiner, Art Unit 3688